Dear Mr. Burson:
You have requested an opinion on the following three questions:
      1.  May a District Attorney pay for 100% of the premium expense for health and accident insurance for employees of his office pursuant to La. R.S. 33:5151?
Yes.  Our opinion number 88-480, issued October 17, 1988 answers this question in the affirmative.  La. R.S. 33:5151 B removed any limit on the contribution of a local governmental subdivision toward the payment of premiums on this insurance.
      2.  May employee health insurance premiums of the District Attorney's Office be paid in whole or in part from the Criminal Court fund or "other expense related to . . . the office of the district attorney" under La. R.S. 15:571.11A(1)(a)?
La. R.S. 15:571.11A(1)(a) entitled, Disposition of fines and forfeitures provides for the creation of a "Criminal Court Fund" into which these funds are deposited.  The purposes for which these funds may be expended are set forth in the statute.
In our opinion, the expenses listed specifically in R.S. 15:571.11A(1)(a) take priority, such as the expenses related to the trial of indigent persons.  The last part of that section reads in pertinent part as follows:
      "and for other expenses related to the judges of the criminal courts and the office of the district attorney."
It is our opinion that after the specifically itemized expenditures are satisfied, insurance premiums for employees of the District Attorney's office may be paid out of the funds received by the District Attorney's office from the "Criminal Court Fund".
      3.  May the employee health insurance premiums be paid in whole or in part out of the District Attorney's expense fund created by La. R.S. 16:16?
The statute in question reads as follows:
      "A.  In all criminal cases over which the district attorney's office has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a nonrefundable sum of ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.
      B.  The sums collected under Subsection A of this section shall be remitted monthly by the clerk's office to the office of the district attorney of the judicial district to be used at his discretion in defraying expenses of his office.
Section B as no limitation.
Therefore it is our opinion that health insurance premiums may be paid out of the District Attorney's expense fund created by La. R.S. 16:16.
Trusting the above has answered your questions, we remain
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: JAMES M. ROSS Assistant Attorney General